Case 3:20-cv-00573-BJD-PDB Document 14 Filed 01/06/21 Page 1 of 2 PageID 50




                            United States District Court
                             Middle District of Florida
                               Jacksonville Division

JASMINKA MASINOVIC,

             Plaintiff,

v.                                                         NO. 3:20-cv-573-J-39PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.



                                       Order

      In this stayed action, the Commissioner cannot timely file a certified transcript
required under 42 U.S.C. § 405(g) because of a high volume of pending actions and
pandemic-caused disruptions in operations and related limitations. Doc. 13-1. The
Commissioner therefore moves to continue the stay for another ninety days. Doc. 13;
see Doc. 12 (September 24, 2020, order granting unopposed motion for a ninety-day
stay). The Commissioner represents that Jasminka Masinovic opposes a continued
stay longer than thirty days. Doc. 13 at 3. Masinovic has not otherwise responded to
the motion, and the time to do so has passed.

      The Commissioner demonstrates good cause for the requested relief. See Doc.
13-1 (declaration by the Executive Director for the Office of Appellate Operations for
the Social Security Administration). As stated in other actions involving similar
motions, the pandemic has caused substantial disruptions in most aspects of life and
work, warranting lenity.
Case 3:20-cv-00573-BJD-PDB Document 14 Filed 01/06/21 Page 2 of 2 PageID 51




      The Court grants the motion, Doc. 13, and stays the case until March 18,
2021, or until the Commissioner files the answer and transcript, whichever is earlier.
The case remains administratively closed.

      Ordered in Jacksonville, Florida, on January 6, 2021.




                                          2
